[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               Aug. 22, 2008
                             No. 08-11111                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 07-14068-CR-KMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


GLENN LYMAN TIPPINS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (August 22, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Glenn Lyman Tippins appeals his 151-month sentence as a career offender,

pursuant to U.S.S.G. § 4B1.1(a), because his prior convictions on which his

enhancement was based were neither alleged in the indictment, nor proven to a

jury. Tippins argues that, pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120
S. Ct. 2348 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531

(2004), the enhancement of his sentence was a violation of his Fifth and Sixth

Amendment rights.

      We review de novo questions concerning the constitutionality of a sentence.

United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005) (per curiam). The career

offender provision, under which Tippins was sentenced, states:

      A defendant is a career offender if (1) the defendant was at least
      eighteen years old at the time the defendant committed the instant
      offense of conviction; (2) the instant offense of conviction is a felony
      that is either a crime of violence or a controlled substance offense; and
      (3) the defendant has at least two prior felony convictions of either a
      crime of violence or a controlled substance offense.

U.S.S.G. § 4B1.1(a).

      In Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219

(1998), the Supreme Court held that a defendant’s prior convictions used to

enhance a sentence are not to be treated as an element of the offense for

constitutional purposes, and as a result, the prior conviction is not required to be

alleged in the indictment. Id., 523 U.S. at 226-27, 118 S. Ct. at 1222. We have

                                           2
held that, “unless and until the Supreme Court specifically overrules Almendarez-

Torres,” we will continue to follow it. United States v. Greer, 440 F.3d 1267, 1273

(11th Cir. 2006).

      We have noted that, while recent decisions may arguably cast doubt on the

future prospects of Almendarez-Torres, the case is still controlling precedent as the

Supreme Court has not explicitly overruled it. United States v. Camacho-Ibarquen,

410 F.3d 1307, 1316 n.3 (11th Cir. 2005) (per curiam). As the Supreme Court has

stated, its “decisions remain binding precedent until [it] see[s] fit to reconsider

them, regardless of whether subsequent cases have raised doubts about their

continuing vitality.” Hohn v. United States, 524 U.S. 236, 252-53, 188 S. Ct.
1969, 1978 (1998). We have held that the Supreme Court’s decision in

Almendarez-Torres “was left undisturbed by Apprendi, Blakely, and Booker.1”

United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005). Likewise, Jones v.

United States, 526 U.S. 227, 249, 119 S. Ct. 1215, 1227 (1999) did not overrule

Almendarez-Torres. See United States v. Orduno-Mireles, 405 F.3d 960, 962

(11th Cir. 2005) (stating that “[t]he reason for the exception for prior convictions is

clear: ‘a prior conviction must itself have been established through procedures

satisfying the fair notice, reasonable doubt, and jury trial guarantees.’”) (quoting



      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                3
Jones, 526 U.S. at 249, 119 S. Ct. at 1227). We have noted that “because the prior-

conviction exception remains undisturbed after Booker, a district court does not err

by relying on prior convictions to enhance a defendant’s sentence.” Orduno-

Mireles, 405 F.3d at 962.

       Upon review of the record and the parties’ briefs, we discern no reversible

error. Because Supreme Court and our own precedent hold that prior convictions

need not be charged in the indictment or proved to a jury, Tippins’s argument to

the contrary fails.

       AFFIRMED.




                                          4